Citation Nr: 1205851	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-24 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1977 to June 1997.

This appeal to the Board of Veterans' Appeals (Board) is from June 2006, and March, June and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The June 2006 decision denied the Veteran's service-connection claim for sleep apnea.  
The March, June and September 2009 decisions denied and then continued to deny the Veteran's service-connection claim for a left shoulder disorder.

The Veteran and his wife then testified at a hearing at the RO in May 2011, before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has had continuous sleep apnea since military service.  




CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for sleep apnea is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends his sleep apnea began in service, which he first noticed as symptoms of severe snoring dating back to approximately 1995, during active duty.  
For the reasons set forth below, the Board finds that the evidence supports his claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran's recent VA and private medical records show diagnoses for a present disability of obstructive sleep apnea.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that a review of his service treatment records is unremarkable for treatment or diagnosis of any sleep troubles or sleep apnea.  So, there is no objective indication from the service records that he developed sleep apnea during service.

However, post service, there is conflicting competent medical evidence that both supports and negates the possibility of a nexus between his obstructive sleep apnea and service.  

The Board notes that the July 2007 VA examiner considered his reported history of sleep apnea dating back to the 1990s during active duty, but declined to provide an opinion on the etiology of the sleep apnea.  The examiner stated, "sleep apnea was first objectively recorded [on] October 23, 2002, and is usually related to increasing age and weight gain.  I cannot resolve whether this was present during service without mere speculation.  Thus, the July 2007 VA opinion is evidence neither for nor against the claim.

Negative nexus evidence is provided by the November 2008 VA examiner.  This examiner opined that obstructive sleep apnea is less likely as not (less than 50/50 probability) caused by or a result of military service.  The examiner reasoned that there was no evidence of sleep apnea found in the service treatment records, and the first record of sleep apnea was 2002, approximately 5 years after separation.  

The Board finds this negative opinion report to be inadequate, since it relied on the absence of medical evidence diagnosing sleep apnea during service and for several years after service.  This opinion failed to consider the Veteran's complaints of chronic sleep apnea since service, to include the likelihood that these complaints represented an underlying symptom of his presently diagnosed obstructive sleep apnea.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Importantly, the VA examiner failed to consider several competent lay statements of record by the Veteran, family members and a friend, of a continuity of sleep apnea symptomatology (discussed below).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis.").  Ultimately, the examiner provided narrow medical findings and did not account for pertinent evidence of record.  

The record also contains several positive medical opinions by private treating physicians.  Dr. T.J. and Dr. E.D., dated in August 2006 and October 2006, both opine that "it is at least as likely as not that [the Veteran's] sleep apnea began during his active duty military service" and that the condition progressively worsened until diagnosed several years later, in approximately 2003 (although, on review of the record, Dr. E.D. first diagnosed obstructive sleep apnea in October 2002).  The rationale of this statement is apparently based upon review of the Veteran's and wife's reported history of his condition and history of treatment with these private physicians.  

There is also a positive nexus statement from Dr. T.J. in June 2008, but without any rationale. 

A more comprehensive statement in support of nexus to service is provided by Dr. T.J., dated in April 2011.  Dr. T.J. noted the Veteran had been a patient at the office since approximately 2001.  Dr. T.J. stated, "[b]ased on the review of his medical history, written statements from family members and friends, and sleep study results from Dr. E.D., Pulmonary Specialist, it is at least as likely as not that [the Veteran's] sleep apnea started while he was on active duty."  Dr. T.J. went on to explicitly acknowledge that there was no review of the Veteran's service treatment records because the Veteran stated he sought no treatment for it during active duty, because he was afraid of the adverse effects on his career.

The Board accords probative weight to the positive opinions by Dr. E.D. (dated in October 2006) and Dr. T.J. (dated in August 2006 and May 2011).  The physicians considered the Veteran's reported history of sleep apnea symptoms and reviewed his post-service medical history, although they did not thoroughly articulate the medical principles relied upon when reaching their conclusions.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In any event, given the conflicting positive and negative medical opinions of records, the Board finds that the evidence is, at a minimum, at least in equipoise.  In this regard, the Board points out that along with the positive opinions of record, the record suggests continuity of symptomatology since service.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran is competent to report symptoms of persistent symptoms of snoring and fatigue since service, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

The Board also finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Indeed, his wife testified that the Veteran did not snore until 1995, while still in service, and then it progressively worsened.  Additional lay statements in June 2008 from his father, friend and step-children confirm that he only began to have trouble sleeping and snoring during service and that his snoring became louder as time passed; and he had associated symptoms of dark circles under his eyes and trouble staying awake during the daytime.  Especially in the absence of any contravening evidence, the Board also finds the Veteran has credibly testified to continuity of sleep apnea symptoms since service.  These competent and credible lay statements are highly probative evidence of continuity of symptomatology of a chronic condition, namely sleep apnea.  

Given the competent and credible statements of record asserting sleep apnea in service and since that time, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for sleep apnea.  

As an aside, the Veteran has also raised the possibility of entitlement to service connection for sleep apnea as secondary to his service-connected right foot disability.  Since the underlying claim is being granted on a direct basis, there is no need to additionally consider whether the competent evidence supports a theory of entitlement on a secondary basis.  


ORDER

Service connection for sleep apnea is granted.


REMAND

Based on his personal hearing testimony and other documents of record, the Veteran contends his left shoulder disorder began from accidentally banging and otherwise injuring his shoulders during casualty scenario drills in a submarine, with a resulting history of pain dating back to the late 1980s.

VA and private medical records show diagnoses for recurrent rotator cuff tear of the left shoulder and degenerative osteoarthritis of his left AC joint with impingement.  Boyer, 210 F.3d at1353; Brammer, 3 Vet. App. at 225.    

A review of his service treatment records is unremarkable for treatment or diagnosis of any disorder/problems associated with his left shoulder.  For instance, his April 1997 separation examination did not contain any objective notations of left shoulder problems or diagnosis of a left shoulder disability; although he complained of right shoulder pain at this examination, the report was absent for complaints of pain related to the left shoulder.  

The record suggests continuity of symptomatology since service.  Here, the Veteran is competent to report symptoms of persistent symptoms of left shoulder pain since service.  See Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d at 1377.  

The Board acknowledges that an April 2010 VA examiner provided a medical opinion discounting the notion that his current left shoulder disability (diagnosed by the examiner as left rotator cuff tear/frozen shoulder) is etiologically linked to service.  The examiner stated it is less likely than not that his shoulder rotator cuff tear symptoms are a result of his military service.  The examiner reasoned, "[r]otator cuff tears are extremely common in the population (50% of people over 50 years old), so it is not possible to determine if his shoulder would have been any different if he was not in the service."  It appears the examiner improperly relied on generic medical literature to wholly support the negative nexus statement, without consideration of the specific facts of this case.  The Court has held that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board further finds the examiner's opinion report to be inadequate, since it did not take into consideration the Veteran's complaints of chronic left shoulder pain since service, to include the likelihood that these complaints represented an underlying symptom of his presently diagnosed left shoulder disability.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124; see also Barr, 21. Vet. App. at 303.

Also of record are positive medical opinions from Dr. T.M., dated in June 2009, and Dr. T.J., dated in July 2009.  These opinions essentially rely on the Veteran's reported history of long-standing left shoulder problems to relate his current left shoulder disorder to service.  Unfortunately, these opinions do not contain adequate rationales.  See Nieves- Rodriguez, supra; Stefl, supra.

Finally, the Board notes that service connection for a right shoulder disability is in effect.  Thus, an opinion with regard to whether the Veteran's nonservice-connected left shoulder disability is aggravated by his service-connected right shoulder disability is needed.

Given the medical complexity of his left shoulder disability, a medical opinion is needed to ascertain whether the Veteran's left shoulder disability or residuals therefrom are in any way related to service, any event of service, or to any service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical treatment received since March 2011.  Obtain all identified treatment records pertaining to the Veteran's left shoulder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA examination(s) with a physician with appropriate expertise in order to determine the nature and etiology of his left shoulder disorder.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Identify all present disabilities associated with the left shoulder.  Specifically confirm if the Veteran currently has arthritis of the left shoulder joint.

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

c)  The examiner should also opine whether or not any left shoulder disability is proximately due to, or aggravated by, the Veteran's service-connected right shoulder disability.  If the service-connected right shoulder disability aggravates (i.e., permanently worsens) the left shoulder disability, the examiner should identify the percentage of disability which is attributable to the aggravation.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

3.  Then readjudicate the remaining claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


